DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/14/2019 and 3/6/2020 (2 duplicate IDS’s) were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (US 2017/0030773 A1).
In regard to claim 1, Han et al discloses a metasurface (page 2, sections [0043-0050], Figure 1, “111”), comprising: a nanostructure (Figure 1, “ns”) formed on a substrate (Figure 1, “SUB”), wherein the nanostructure is cuboidal or cylindrical in shape (page 2, sections [0049-0050], Figure 1 & page 5, section [0080], Figure 5, re: cross-sectional shape of one of a circle, oval, rectangle, and square).
Regarding claim 2, Han et al discloses wherein the substrate comprises an array of nanostructures (page 5, sections [0082-0083], Figure 6, “ns”).
Regarding claim 3, Han et al discloses wherein the nanostructures have round corners (Figure 5, “502, 504”).
Regarding claim 4, Han et al discloses wherein the nanostructures have different lateral dimensions (page 5, sections [0084-0086], Figure 6, “600, 602, ns”).
Regarding claim 5, Han et al discloses wherein the nanostructure has a uniform lateral dimension (Figure 6, “ns,” re: “600” or “602”).
Regarding claim 6, Han et al discloses wherein the nanostructure comprises a dielectric material (page 3, section [0055], re: TiO2, SiN, GaN).
Regarding claim 7, Han et al discloses wherein the dielectric material is at least one of titanium dioxide, silicon nitride, amorphous silicon, crystalline silicon, gallium nitride, and aluminum zinc oxide (page 3, section [0055]).
Regarding claim 8, Han et al discloses where the array of nanostructures are positioned at a gap away from each other, wherein the gap is inherently greater than 35 

    PNG
    media_image1.png
    510
    403
    media_image1.png
    Greyscale

Regarding claim 9, Han et al discloses wherein the gap defined in a first group of nanostructures is greater than the gap defined in a second group of the nanostructure (Figure 6, “l2 > l1,” re: gap between 602 ns > gap between 600 ns).
Regarding claim 10, Han et al discloses wherein the gap defined between nanostructures is greater when the nanostructure has a higher height (Figure 5, “502, 504” & Figure 6, “600, 602, ns,” re: gap is greater for smaller diameter nanostructures).
Regarding claim 12, Han et al discloses said metasurface comprising: an encapsulating layer encapsulating the nanostructure (page 2, section [0049], Figure 1, “sr”).
Regarding claim 13, the nanostructure of Han et al would inherently have a refractive index greater than 1.8 and an absorption coefficient smaller than 0.001, this being reasonably assumed from the disclosure of the same materials for the nanostructures as that of the invention (page 3, section [0055], re: TiO2, SiN, GaN).

In regard to claim 16, Han et al discloses a metasurface (page 2, sections [0043-0050], Figure 1, “111”), comprising: a plurality of nanostructures (Figure 1, “ns”) on a substrate (Figure 1, “SUB”), wherein each of the nanostructures inherently has a gap greater than 35 nm spaced apart from each other, this being reasonably assumed from the dimensions of the nanostructures being disclosed as hundreds of nanometers (page 3, section [053], Figure 6, “ns”).

    PNG
    media_image1.png
    510
    403
    media_image1.png
    Greyscale

Regarding claim 17, Han et al discloses wherein the nanostructure is cuboidal or cylindrical in shape (page 2, sections [0049-0050], Figure 1 & page 5, section [0080], Figure 5, re: cross-sectional shape of one of a circle, oval, rectangle, and square).
Regarding claim 18, the nanostructure of Han et al would inherently have a refractive index greater than 1.8, this being reasonably assumed from the disclosure of 2, SiN, GaN).
Regarding claim 19, Han et al discloses wherein the nanostructures are fabricated from at least one of titanium dioxide, silicon nitride, amorphous silicon, crystalline silicon, gallium nitride and aluminum zinc oxide (page 3, section [0055]).
In regard to claim 20, Han et al discloses a metasurface (page 2, sections [0043-0050], Figure 1, “111”), comprising: a plurality of nanostructures (Figure 1, “ns”) on a substrate (Figure 1, “SUB”), wherein the nanostructures are fabricated from at least one of TiO2, silicon nitride, or amorphous silicon, or GaN or aluminum zinc oxide or any material with refractive index greater than 1.8 (page 3, section [0055]), and inherently comprise an absorption coefficient smaller than 0.001, , this being reasonably assumed from the disclosure of the same materials for the nanostructures as that of the invention (page 3, section [0055], re: TiO2, SiN, GaN), the substrate is transparent with absorption coefficient smaller than 0.001 (page 1, section [0025], re: SiO2).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 11: a metasurface as claimed, specifically wherein the gap is larger in the first .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 15, 2021